 

Exhibit 10.1

 



EXECUTIVE Employment Agreement

 

This Executive Employment Agreement dated as of October 22, 2018 (“Agreement”)
is by and between Lawrence A. Kenyon (“Executive”) and Oncobiologics, Inc.
(“Company”).

 

Whereas, Executive has been employed by the Company as its Chief Financial
Officer and Secretary pursuant to an executive employment agreement with the
Company dated February 26, 2016 (the “Prior Agreement”), and has also been
employed as President and Chief Executive Officer since June 18, 2018 (initially
in an interim capacity and then, effective August 1, 2018 in a permanent
capacity) and the Company desires to continue the employment of Executive as its
Chief Executive Officer, Chief Financial Officer, President and Secretary and
provide Executive with certain compensation and benefits in return for
Executive’s services, and Executive agrees to be retained by the Company in such
capacity and to receive the compensation and benefits on the terms and
conditions set forth herein; and

 

Whereas, the Company and Executive desire to enter into this Employment
Agreement (the “Agreement”) to become effective and replace and supersede the
Prior Agreement, subject to Executive’s signature below (the “Effective Date”)
in order to memorialize the terms and conditions of Executive’s employment by
the Company upon and following the Effective Date.

 

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1. Employment by the Company.

 

1.1 Position. Subject to the terms set forth herein, the Company agrees to
continue to employ Executive in the position of Chief Executive Officer, Chief
Financial Officer, President and Secretary, and Executive hereby accepts such
continued employment on the terms and conditions set forth in this Agreement.

 

1.2 Duties. As Chief Executive Officer, Chief Financial Officer, President and
Secretary, Executive will report to the Board of Directors of the Company (the
“Board”), performing such duties as are normally associated with his position
and such duties as are assigned to him from time to time, subject to the
oversight and direction of the Board. During the term of Executive’s employment
with the Company, Executive will work on a full-time basis for the Company and
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company. Executive shall
perform Executive’s duties under this Agreement principally out of the Company’s
facility in Cranbury, New Jersey. In addition, Executive shall make such
business trips to such places as may be necessary or advisable for the efficient
operations of the Company.

 

1.3 Company Policies and Benefits. The employment relationship between the
parties shall also be subject to the Company’s personnel policies and procedures
as they may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Executive will be eligible to participate on the same
basis as similarly situated employees in the Company’s benefit plans in effect
from time to time during his employment. All matters of eligibility for coverage
or benefits under any benefit plan shall be determined in accordance with the
provisions of such plan. The Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion. Notwithstanding the
foregoing, in the event that the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 



1 

 

 

1.4 Vacation. While this Agreement is in effect, Executive shall also receive
four (4) weeks of vacation per full calendar year (prorated for any partial
calendar year of employment) subject to the Company’s vacation policies and
procedures as in effect or amended from time to time, which vacation time shall
accrue pro-rata on a pay period basis. Executive may not carryover any earned
but unused vacation time from any calendar year to any subsequent calendar year
unless otherwise expressly required by applicable law or permitted by applicable
Company policies.

 

2. Compensation.

 

2.1 Salary. Executive shall receive for Executive’s services to be rendered
under this Agreement an initial base salary of $425,000 on an annualized basis,
subject to review and adjustment by the Company in its sole discretion, payable
subject to standard federal and state payroll withholding requirements in
accordance with the Company’s standard payroll practices (“Base Salary”).

 

2.2 Annual Bonus. While this Agreement is in effect, Executive shall be eligible
for a discretionary annual cash bonus of a target amount equal to 50% of Base
Salary (“Target Amount”), subject to review and adjustment by the Company in its
sole discretion, payable subject to standard federal and state payroll
withholding requirements. Whether or not Executive earns any bonus will be
dependent upon (a) Executive’s continuous performance of services to the Company
through the date any bonus is paid; and (b) the actual achievement by Executive
and the Company of the applicable performance targets and goals set by the Board
or its Compensation Committee. The annual period over which performance is
measured for purposes of this bonus is January 1 through December 31. The Board
or its Compensation Committee will determine in its sole discretion the extent
to which Executive and the Company have achieved the performance goals upon
which the bonus is based and the amount of the bonus, which could be below the
Target Amount (and may be zero). The bonus, if awarded, will be paid no later
than March 15 of the calendar year immediately following the calendar year for
which the bonus is being measured.

 

2.3 Equity. Executive was previously granted an aggregate of 93,478 restricted
stock units (the “RSUs”) and options to acquire 500,000 shares of the Company’s
common stock (the “Stock Options”). The RSUs and Stock Options are governed by
the relevant equity plan(s) and/or award agreement(s), unless specifically
stated otherwise in this Agreement. Executive is also eligible to receive
additional equity grants under the Company’s equity plan of stock options for up
to an aggregate 1.7 million shares of the Company’s common stock, which grants
are subject to, and will be made effective upon, achievement of certain
pre-defined corporate objectives, in each case with 4-year vesting and subject
to acceleration in the event of a “change of control” as defined in the
Company’s equity plan.

 



2 

 

 

2.4 Expense Reimbursement. The Company will reimburse Executive for reasonable
business expenses in accordance with the Company’s standard expense
reimbursement policy, as the same may be modified by the Company from time to
time. The Company shall reimburse Executive for all customary and appropriate
business-related expenses actually incurred and documented in accordance with
Company policy, as in effect from time to time. For the avoidance of doubt, to
the extent that any reimbursements payable to Executive are subject to the
provisions of Section 409A of the Code: (a) any such reimbursements will be paid
no later than December 31 of the year following the year in which the expense
was incurred, (b) the amount of expenses reimbursed in one year will not affect
the amount eligible for reimbursement in any subsequent year, and (c) the right
to reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

3. Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Obligations. As a condition of continued employment, Executive agrees to execute
and abide by an Employee Proprietary Information, Inventions, Non-Competition
and Non-Solicitation Agreement attached as Exhibit A (“Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement. The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination of this Agreement.

 

4. Outside Activities during Employment. Except with the prior written consent
of the Board, including consent given to Executive prior to the signing of this
Agreement, Executive will not, while employed by the Company, undertake or
engage in any other employment, occupation or business enterprise that would
interfere with Executive’s responsibilities and the performance of Executive’s
duties hereunder except for (i) reasonable time devoted to volunteer services
for or on behalf of such religious, educational, non-profit and/or other
charitable organization as Executive may wish to serve, (ii) reasonable time
devoted to activities in the non-profit and business communities consistent with
Executive’s duties; and (iii) such other activities as may be specifically
approved by the Board. This restriction shall not, however, preclude Executive
(x) from owning less than one percent (1%) of the total outstanding shares of a
publicly traded company, or (y) from employment or service in any capacity with
Affiliates of the Company. As used in this Agreement, “Affiliates” means an
entity under common management or control with the Company.

 

5. No Conflict with Existing Obligations. Executive represents that Executive’s
performance of all the terms of this Agreement does not and will not breach any
agreement or obligation of any kind made prior to Executive’s employment by the
Company, including agreements or obligations Executive may have with prior
employers or entities for which Executive has provided services. Executive has
not entered into, and Executive agrees that Executive will not enter into, any
agreement or obligation, either written or oral, in conflict herewith.

 

6. Termination of Employment. The parties acknowledge that Executive’s
employment relationship with the Company is at-will, meaning either the Company
or Executive may terminate Executive’s employment at any time, with or without
cause or advance notice. The provisions in this Section govern the amount of
compensation, if any, to be provided to Executive upon termination of employment
and do not alter this at-will status.

 



3 

 

 

6.1 Termination by the Company without Cause or for Good Reason.

 

(a) The Company shall have the right to terminate Executive’s employment with
the Company pursuant to this Section 6.1 at any time, in accordance with Section
6.6, without “Cause” (as defined in Section 6.3(b) below) by giving notice as
described in Section 7.1 of this Agreement. A termination pursuant to Section
6.5 below is not a termination without “Cause” for purposes of receiving the
benefits described in Sections 6.1 or Section 6.2.

 

(b) If the Company terminates Executive’s employment at any time without Cause
or Executive terminates his employment with the Company for Good Reason and
provided that such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then Executive
shall be entitled to receive the Accrued Obligations (defined below). If
Executive complies with the obligations in Section 6.1(c) below, Executive shall
also be eligible to receive the following “Severance Benefits”:

 

(i) The Company will pay Executive an amount equal to Executive’s then current
Base Salary for twelve (12) months, less all applicable withholdings and
deductions, paid in equal installments on the Company’s normal payroll schedule
following the termination date, with the first payment beginning on the
Severance Pay Commencement Date (as defined in Section 6.1(c) below), and the
remaining installments occurring on the Company’s regularly scheduled payroll
dates thereafter; provided that on the Severance Pay Commencement Date, the
Company will pay in a lump sum the aggregate amount of the cash severance
payments that the Company would have paid Executive through such date had the
payments commenced on the effective date of termination through the Severance
Pay Commencement Date.

 

(ii) The Company will pay a bonus equivalent to Executive's full Target Amount,
for the performance year in which Executive's termination occurs. This bonus
will be payable subject to standard federal and state payroll withholding
requirements in a lump sum payment on the Severance Pay Commencement Date.

 

(iii) If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Executive’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of: (i) twelve (12) months following the termination date (the “COBRA Severance
Period”); (ii) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment; or (iii) the date Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), (the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on Executive’s behalf would result in a
violation of applicable law (including, but not limited to, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section, the Company shall pay Executive on the last day of each remaining
month of the COBRA Payment Period, a fully taxable cash payment equal to the
COBRA premium for such month, subject to applicable tax withholding (such
amount, the “Special Severance Payment”), for the remainder of the COBRA Payment
Period. Nothing in this Agreement shall deprive Executive of his rights under
COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.

 



4 

 

 

(iv) Notwithstanding the terms of any equity plan or award agreement to the
contrary, the time-based vesting conditions applicable to fifty percent (50%) of
Executive’s stock options and/or other equity awards subject to time-based
vesting requirements that are outstanding and not vested as of Executive’s
termination date shall accelerate and deemed to be satisfied as of the date of
Executive’s termination. For the avoidance of doubt, the accelerated vesting
provided under this Section 6.1(b)(iv) shall not apply to any liquidity event or
performance-based vesting conditions applicable to any of Executive’s
outstanding stock options or other equity awards as of the date of termination.

 

(c) Executive will be paid all of the Accrued Obligations on the Company’s first
payroll date after Executive’s date of termination from employment or earlier if
required by law. Executive shall receive the Severance Benefits pursuant to
Section 6.1(b) or the Change in Control Severance Benefits (defined below)
pursuant to 6.2(a) of this Agreement, as applicable, if: (i) Executive executes
and does not revoke a separation agreement containing an effective, general
release of claims in favor of the Company and its affiliates and
representatives, in a form acceptable to the Company (the “Release”) and the
Release is enforceable and effective as provided in the Release on or before the
date that is the sixtieth (60th) day following the effective date of termination
(such 60th day, the “Severance Pay Commencement Date”); (ii) he holds any other
positions with the Company, he resigns such position(s) to be effective no later
than the date of Executive’s termination date (or such other date as requested
by the Board); (iii) he returns all Company property; (iv) he complies with his
post-termination obligations under this Agreement and the Proprietary
Information Agreement; and (v) he complies with the terms of the Release,
including without limitation any non-disparagement and confidentiality
provisions contained in Release.

 

(d) For purposes of this Agreement, “Accrued Obligations” are (i) Executive’s
accrued but unpaid salary through the date of termination, (ii) any unreimbursed
business expenses incurred by Executive payable in accordance with the Company’s
standard expense reimbursement policies, and (iii) benefits owed to Executive
under any qualified retirement plan or health and welfare benefit plan in which
Executive was a participant in accordance with applicable law and the provisions
of such plan.

 

(e) The Severance Benefits provided to Executive pursuant to this Section 6.1
are in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company severance plan, policy or program.

 

(f) Any damages caused by the termination of Executive’s employment without
Cause would be difficult to ascertain; therefore, the Severance Benefits for
which Executive is eligible pursuant to Section 6.1(b) above in exchange for the
Release is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

 



5 

 

 

(g) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without Executive’s consent: (i) a material
reduction in Executive’s Base Salary of at least 25%; (ii) a material breach of
this Agreement by the Company; (iii) a material reduction in the Executive’s
duties, authority and responsibilities relative to the Executive’s duties,
authority, and responsibilities in effect immediately prior to such reduction
(excluding the appointment of a different individual to serve as Chief Financial
Officer and/or Corporate Secretary); or (iv) the relocation of Executive’s
principal place of employment, without Executive’s consent, in a manner that
lengthens his one-way commute distance by fifty (50) or more miles from his
then-current principal place of employment immediately prior to such relocation;
provided, however, that, any such termination by Executive shall only be deemed
for Good Reason pursuant to this definition if: (1) Executive gives the Company
written notice of his intent to terminate for Good Reason within thirty (30)
days following the first occurrence of the condition(s) that he believes
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) Executive voluntarily
terminates his employment within thirty (30) days following the end of the Cure
Period.

 

6.2 Termination by the Company without Cause or for Good Reason Coincident with
a Change in Control.

 

(a) If Executive’s employment by the Company is terminated by the Company or any
successor entity without “Cause” (and not due to Disability or death) or by
Executive for Good Reason within two (2) months prior to or within twelve (12)
months following the effective date of a “Change in Control” (as defined in the
Company’s 2015 Equity Incentive Plan, as such plan may be amended from time to
time), provided that such termination constitutes a Separation from Service,
without regard to any alternative definition thereunder, then in addition to
paying or providing Executive with the Accrued Obligations and subject to
compliance with Section 6.1(c), the Company will provide the following “Change
in Control Severance Benefits”:

 

(i) The Company will pay Executive an amount equal to Executive’s then current
Base Salary for eighteen (18) months, less all applicable withholdings and
deductions, paid in equal installments on the Company’s normal payroll schedule
following the date of Separation from Service, with the first payment beginning
on the Severance Pay Commencement Date, and the remaining installments occurring
on the Company’s regularly scheduled payroll dates thereafter; provided that on
the Severance Pay Commencement Date, the Company will pay in a lump sum the
aggregate amount of the cash severance payments that the Company would have paid
Executive through such date had the payments commenced on the effective date of
termination through the Severance Pay Commencement Date.

 

(ii) The Company will pay a bonus in an amount equal to Executive’s Target
Amount for the performance year in which Executive’s termination occurs, divided
by twelve (12), and then multiplied by eighteen (18). This bonus will be payable
subject to standard federal and state payroll withholding requirements in a lump
sum payment on the Severance Pay Commencement Date.

 

(iii) If Executive timely elects continued coverage under COBRA for himself and
his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
Executive’s and his covered dependents’ health insurance coverage in effect for
himself (and his covered dependents) on the termination date until the earliest
of: (i) eighteen (18) months following the termination date (the “COBRA
Severance Period”); (ii) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (iii) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the termination date through the earlier of (i)-(iii), (the “COBRA
Payment Period”). Notwithstanding the foregoing, if at any time the Company
determines that its payment of COBRA premiums on Executive’s behalf would result
in a violation of applicable law (including, but not limited to, the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of paying COBRA premiums
pursuant to this Section, the Company shall pay Executive on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax withholding
(such amount, the “Special Severance Payment”), for the remainder of the COBRA
Payment Period. Nothing in this Agreement shall deprive Executive of his rights
under COBRA or ERISA for benefits under plans and policies arising under his
employment by the Company.

 



6 

 

 

(iv) Notwithstanding the terms of any equity plan or award agreement to the
contrary, the time-based vesting conditions applicable to all of Executive’s
outstanding stock options and/or other equity awards subject to time-based
vesting requirements as of Executive’s termination date shall vest as follows:
(A) if such termination occurs within two (2) months prior to or on the
effective date of a Change in Control, the time-based vesting restrictions shall
accelerate and be deemed to be satisfied as of the date of Executive’s
termination, and (B) if such termination occurs within twelve (12) months
following the effective date of a Change in Control, in the event any surviving
corporation or acquiring corporation assumes Executive’s stock options and/or
other equity awards, as applicable, or substitutes similar stock options or
equity awards for Executive’s stock options and/or equity awards, as applicable,
in accordance with the terms of the Company’s equity incentive plans, the
time-based vesting of all of such stock options and/or equity awards (or any
substitute stock options or equity awards), as applicable, shall be accelerated
in full as of the date of termination. For the avoidance of doubt, the
accelerated vesting provided under this Section 6.2(a)(iv) shall not apply to
any liquidity event or performance-based vesting conditions applicable to any of
Executive’s outstanding stock options and/or other equity awards as of the date
of termination.

 

(b) The Change in Control Severance Benefits provided to Executive pursuant to
this Section 6.2 are in lieu of, and not in addition to, any benefits to which
Executive may otherwise be entitled under any Company severance plan, policy or
program, including but not limited to the Severance Benefits described in
Section 6.1(b). For the avoidance of doubt, in no event shall Executive be
entitled to benefits under both Section 6.1(b) and this Section 6.2. If
Executive is eligible for benefits under both Section 6.1(b) and this Section
6.2, or if Executive begins receiving benefits under Section 6.1(b) and later
becomes eligible for benefits under Section 6.2, Executive shall receive the
benefits set forth in this Section 6.2 and such benefits will be reduced by any
benefits previously provided to Executive under Section 6.1(b).



 



7 

 

 

(c) Any damages caused by the termination of Executive’s employment without
Cause or for Good Reason following a Change in Control would be difficult to
ascertain; therefore, the Change in Control Severance Benefits for which
Executive is eligible pursuant to Section 6.2(a) above in exchange for the
Release is agreed to by the parties as liquidated damages, to serve as full
compensation, and not a penalty.

 

6.3 Termination by the Company for Cause.

 

(a) The Company shall have the right to terminate Executive's employment with
the Company at any time, in accordance with Section 6.6, for Cause by giving
notice as described in Section 7.1 of this Agreement. In the event Executive's
employment is terminated at any time for Cause, Executive will not receive
Severance Benefits, Change in Control Severance Benefits, or any other severance
compensation or benefits, except that, pursuant to the Company's standard
payroll policies, the Company shall pay to Executive the Accrued Obligations.

 

(b) "Cause" for termination shall mean that the Company has determined in its
sole discretion that Executive has engaged in any of the following: (i) a
material breach of any covenant or condition under this Agreement or any other
agreement between the parties; (ii) any act constituting dishonesty, fraud,
immoral or disreputable conduct; (iii) any conduct which constitutes a felony
under applicable law; (iv) material violation of any Company policy or any act
of misconduct; (v) refusal to follow or implement a clear and reasonable
directive of Company; (vi) negligence or incompetence in the performance of
Executive’s duties or failure to perform such duties in a manner satisfactory to
the Company after the expiration of ten (10) days without cure after written
notice of such failure; or (vii) breach of fiduciary duty.

 

6.4 Resignation by Executive.

 

(a) Executive may resign from Executive’s employment with the Company at any
time, in accordance with Section 6.6, by giving notice as described in Section
7.1.

 

(b) In the event Executive resigns from Executive’s employment with the Company
for any reason other than Good Reason in accordance with Sections 6.1 or 6.2,
Executive will not receive Severance Benefits, Change in Control Severance
Benefits, or any other severance compensation or benefits, except that, pursuant
to the Company’s standard payroll policies, the Company shall pay to Executive
the Accrued Obligations.

 

6.5 Termination by Virtue of Death or Disability of Executive.

 

(a) In the event of Executive’s death while employed pursuant to this Agreement,
all obligations of the parties hereunder shall terminate immediately, in
accordance with Section 6.6, and the Company shall, pursuant to the Company’s
standard payroll policies, pay to Executive’s legal representatives all Accrued
Obligations.

 

(b) Subject to applicable state and federal law, the Company shall at all times
have the right, upon written notice to Executive, and in accordance with Section
6.6, to terminate this Agreement based on Executive’s Disability. Termination by
the Company of Executive’s employment based on “Disability” shall mean
termination because Executive is unable due to a physical or mental condition to
perform the essential functions of his position with or without reasonable
accommodation for 180 days in the aggregate during any twelve (12) month period
or based on the written certification by two licensed physicians of the likely
continuation of such condition for such period. This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, and other applicable law. In the event Executive’s
employment is terminated based on Executive’s Disability, Executive will not
receive Severance Benefits, Change in Control Severance Benefits, or any other
severance compensation or benefit, except that, pursuant to the Company’s
standard payroll policies, the Company shall pay to Executive the Accrued
Obligations.

 



8 

 

 

6.6 Notice; Effective Date of Termination.

 

(a) Termination of Executive’s employment pursuant to this Agreement shall be
effective on the earliest of:

 

(i) immediately after the Company gives notice to Executive of Executive’s
termination, with or without Cause, unless pursuant to Section 6.3(b)(vi) in
which case ten (10) days after notice if not cured or unless the Company
specifies a later date, in which case, termination shall be effective as of such
later date;

 

(ii) immediately upon the Executive’s death;

 

(iii) ten (10) days after the Company gives notice to Executive of Executive’s
termination on account of Executive’s Disability, unless the Company specifies a
later date, in which case, termination shall be effective as of such later date,
provided that Executive has not returned to the full time performance of
Executive’s duties prior to such date;

 

(iv) ten (10) days after the Executive gives written notice to the Company of
Executive’s resignation, provided that the Company may set a termination date at
any time between the date of notice and the date of resignation, in which case
the Executive’s resignation shall be effective as of such other date. Executive
will receive compensation through any required notice period; or

 

(v) for a termination for Good Reason, immediately upon Executive’s full
satisfaction of the requirements of Section 6.1(g).

 

(b) In the event notice of a termination under subsections (a)(i) or (iii) is
given orally, at the other party’s request, the party giving notice must provide
written confirmation of such notice within five (5) business days of the request
in compliance with the requirement of Section 7.1 below. In the event of a
termination for Cause, written confirmation shall specify the subsection(s) of
the definition of Cause relied on to support the decision to terminate.

 

6.7 Cooperation with Company after Termination of Employment. Following
termination of Executive’s employment for any reason, Executive agrees to
cooperate fully with the Company in connection with its actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters arising from events, acts, or failures to act
that occurred during the period of Executive’s employment by the Company. Such
cooperation includes, without limitation, making Executive available to the
Company upon reasonable notice, without subpoena, to provide complete, truthful
and accurate information in witness interviews, depositions and trial testimony.
In addition, for twelve (12) months after Executive’s employment with the
Company ends for any reason, Executive agrees to cooperate fully with the
Company in all matters relating to the transition of Executive’s work and
responsibilities on behalf of the Company, including, but not limited to, any
present, prior or subsequent relationships and the orderly transfer of any such
work and institutional knowledge to such other persons as may be designated by
the Company. The Company will reimburse Executive for reasonable out-of-pocket
expenses Executive incurs in connection with any such cooperation (excluding
forgone wages, salary, or other compensation) and will make reasonable efforts
to accommodate Executive’s scheduling needs.

 



9 

 

 

6.8 Application of Section 409A. It is intended that all of the severance
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9), and this Agreement will be construed in a
manner that complies with Section 409A. If not so exempt, this Agreement (and
any definitions hereunder) will be construed in a manner that complies with
Section 409A, and incorporates by reference all required definitions and payment
terms. No severance payments will be made under this Agreement unless
Executive’s termination of employment constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h)). For purposes of
Section 409A (including, without limitation, for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any
installment payments under this Agreement (whether severance payments or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. If the Company determines that the
severance benefits provided under this Agreement constitutes “deferred
compensation” under Section 409A and if Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i) of the Code at
the time of Executive’s Separation from Service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance will be delayed as follows: on the
earlier to occur of (a) the date that is six months and one day after
Executive’s Separation from Service, and (b) the date of Executive’s death (such
earlier date, the “Delayed Initial Payment Date”), the Company will (i) pay to
Executive a lump sum amount equal to the sum of the severance benefits that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the severance benefits had not been
delayed pursuant to this Section 6.8 and (ii) commence paying the balance of the
severance benefits in accordance with the applicable payment schedule set forth
in Section 6. No interest shall be due on any amounts deferred pursuant to this
Section 6.8. To the extent that any Severance Benefits are deferred compensation
under Section 409A of the Code, and are not otherwise exempt from the
application of Section 409A, then, if the period during which Executive may
consider and sign the Release spans two calendar years, the payment of any such
Severance Benefit will not be made or begin until the later calendar year.

 

6.9 Section 280G. Notwithstanding any other provision of this Agreement to the
contrary, if payments made or benefits provided pursuant to this Agreement or
otherwise from the Company or any person or entity are considered “parachute
payments” under Section 280G of the Code, then such parachute payments will be
limited to the greatest amount that may be paid to Executive under Section 280G
of the Code without causing any loss of deduction to the Company Group under
such section, but only if, by reason of such reduction, the net after tax
benefit to Executive will exceed the net after tax benefit if such reduction
were not made. “Net after tax benefit” for purposes of this Agreement will mean
the sum of (i) the total amounts payable to the Executive under this Agreement,
plus (ii) all other payments and benefits which the Executive receives or then
is entitled to receive from the Company or otherwise that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less (iii)
the amount of federal and state income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing will be paid to Executive (based upon the rate in effect for
such year as set forth in the Code at the time of termination of Executive’s
employment), less (iv) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code. The determination as to whether and to what extent payments are required
to be reduced in accordance with this Section 6.9 will be made at the Company’s
expense by a nationally recognized certified public accounting firm as may be
designated by the Company prior to a change in control (the “Accounting Firm”).
In the event of any mistaken underpayment or overpayment under this Agreement,
as determined by the Accounting Firm, the amount of such underpayment or
overpayment will forthwith be paid to Executive or refunded to the Company, as
the case may be, with interest at one hundred twenty (120%) of the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Any reduction in
payments required by this Section 6.9 will occur in the following order: (1) any
cash severance, (2) any other cash amount payable to Executive, (3) any benefit
valued as a “parachute payment,” (4) the acceleration of vesting of any equity
awards that are options, and (5) the acceleration of vesting of any other equity
awards. Within any such category of payments and benefits, a reduction will
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A and then with respect to amounts that are. In the
event that acceleration of compensation from equity awards is to be reduced,
such acceleration of vesting will be canceled, subject to the immediately
preceding sentence, in the reverse order of the date of grant.

 

7. General Provisions.

 

7.1 Notices. Any notices required hereunder to be in writing shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by electronic mail or confirmed facsimile if sent during normal
business hours of the recipient, and if not, then on the next business day, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at its primary office location and to Executive at either Executive’s address as
listed on the Company payroll, or Executive’s Company-issued email address, or
at such other address as the Company or Executive may designate by ten (10) days
advance written notice to the other.

 



10 

 

 

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

7.3 Survival. Provisions of this Agreement which by their terms must survive the
termination of this Agreement in order to effectuate the intent of the parties
will survive any such termination for such period as may be appropriate under
the circumstances.

 

7.4 Waiver. If either party should waive any breach of any provisions of this
Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

7.5 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with regard to the subject matter hereof. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supersedes any prior oral discussions or
written communications and agreements, including the Prior Agreement. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Executive and an authorized officer of the
Company. The parties have entered into a separate Proprietary Information
Agreement and have or may enter into separate agreements related to equity.
These separate agreements govern other aspects of the relationship between the
parties, have or may have provisions that survive termination of Executive’s
employment under this Agreement, may be amended or superseded by the parties
without regard to this Agreement and are enforceable according to their terms
without regard to the enforcement provision of this Agreement.

 

7.6 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. The parties
agree that facsimile and scanned image copies of signatures will suffice as
original signatures.

 

7.7 Withholding Taxes. The Company will be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.

 

7.8 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

7.9 Successors and Assigns. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any Company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said Company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. Executive may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
his estate upon his death.

 



11 

 

 

7.10 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New Jersey.

 

7.11 Dispute Resolution. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Company or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Executive’s employment, including, but not limited to, any
claim arising out of this Agreement, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, Section
1981 of the Civil Rights Act of 1966, as amended, the Family Medical Leave Act,
the Executive Retirement Income Security Act, and any similar federal, state or
local law, statute, regulation, or any common law doctrine, whether that dispute
arises during or after employment, shall be settled by binding arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided however, that this dispute
resolution provision shall not apply to any separate agreements between the
parties that do not themselves specify arbitration as an exclusive remedy. The
location for the arbitration shall be the Princeton/Trenton, New Jersey area.
Any award made by such panel shall be final, binding and conclusive on the
parties for all purposes, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided however, that at the Executive’s option, Executive may voluntarily pay
up to one-half the costs and fees. The parties acknowledge and agree that their
obligations to arbitrate under this Section survive the termination of this
Agreement and continue after the termination of the employment relationship
between Executive and the Company. The parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. By election arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement. The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

 

[signatures to follow on next page]

 

12 

 

 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first above written.

 



  Oncobiologics, Inc.               By: /s/ Randy Thurman     Name: Randy
Thurman     Title: Executive Chairman of the Board               Executive      
        /s/ Lawrence A. Kenyon   Lawrence A. Kenyon

   



 

